Citation Nr: 1821827	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter actually originates from a January 2013 Board remand that inferred a claim for TDIU and remanded it for further development.  This matter returned to the Board in September 2017 along with other matters resolved in that decision and remand.  The matter of entitlement to TDIU was remanded again in that action by the Board to be readjudicated after the Veteran's combined disability rating was updated accounting for the Board's grant of service connection for a urological condition, iatrogenic hypospadias.


FINDING OF FACT

The Veteran does not meet the schedular criteria for TDIU, and the preponderance of the evidence is against a finding that his service-connected disabilities have rendered him incapable of obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C. §§ 501, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16, 4.25 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in May 2013.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's post-service VA treatment records have been associated with the claims file.  Where the Veteran has either submitted or identified and authorized VA to obtain non-VA treatment records, those records have been associated with the claims file. VA also assisted the Veteran by providing him with VA examinations to assess the nature and extent of his service-connected disabilities.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Entitlement to TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can actually find employment.  Id.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the evidence shows that a veteran is unemployable by reason of service-connected disabilities but the disability ratings assigned for those disabilities fall below the percentages set forth above, rating boards are directed to submit the claims to the Director, Compensation Service for extraschedular consideration.  Id.

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran is service-connected for an acquired psychiatric condition, rated 50 percent disabling; hypospadias, rated non-compensable; and bilateral hearing loss, also rated non-compensable.  When his rated disabilities are combined under the provisions and tables set forth by VA regulations, his combined disability rating is 50 percent.  38 C.F.R. § 4.25.  Consequently, the Veteran does not meet the schedular criteria for TDIU as a matter of law.
Next the Board must consider whether it would be appropriate to refer the Veteran's claim for consideration to the Director, Compensation Service.  This is only appropriate if the record shows that the Veteran's service-connected disabilities have rendered him incapable of obtaining or maintaining substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has not provided VA with detailed information about his work history.  A VA treatment record from December 2008 (contemporaneous with his date of claim for a mental health condition) indicates that he was recently laid off of work at that time.  Records from the Social Security Administration (SSA) indicate that the Veteran's last steady job was from January 2007 to January 2009.  A VA treatment record from November 2010 indicates that he had a job working at a retail electronics store.  Other VA treatment records from June 2011 document that he started working at a hardware store, with unknown hours and salary, three weeks prior to that VA treatment visit.  A subsequent VA treatment record, dated May 2012, indicates that the Veteran reported that he was last employed in October 2011.  Though not detailed, the Board finds that it is clear from this information that the Veteran has not worked steadily during the appeal period under review.

The Veteran's medical history is also significant for Hepatitis C, determined not to be service-connected in the September 2017 Board decision, and attendant liver problems, including liver disease, liver failure, and hepatic encephalopathy.  In February 2014, the Veteran's physician, and the Director of Hepatology at a VA facility, provided a letter explaining that because of the Veteran's liver conditions he was required "to undergo a procedure called Transjugular Intrahepatic Portosystemic Shunt (TIPS).  Following the placement of the TIPS he developed worsening encephalopathy, which was unfortunately a known complication of TIPS.  The Veteran's physician explained that as a result of the encephalopathy, the Veteran was very forgetful and had a very low attention span very low.  He could not perform any complicated tasks, was not able to work at all, and he should not be driving.  The physician stated that encephalopathy had been associated with car accidents and that the Veteran would generally need some help and supervision even at home as patients with encephalopathy could occasionally cause major accidents at home, such a[s] leaving the stove on etc."  The Veteran's physician was not optimistic for his recovery.

The rest of the evidence, as well as the Veteran's own statements, demonstrate by a preponderance of the evidence that the Veteran's nonservice-connected hepatitis and associated liver conditions are the conditions that prevent him from working, rather than his service-connected mental health, hearing loss, and hypospadias disorders.

Beginning with the same VA treatment note in December 2008, the Veteran's psychiatric disorder, symptoms like depressed mood and isolation, and employment problems were established to exist.  However, the Veteran did not report that his psychological conditions were responsible for his recent job loss or that they were impeding his attempts to find more work.  The Veteran reported that he was continuing to look for work, but feared the effects that his hepatitis condition would have on his search for employment.  By March 2009, the Veteran reported that his psychiatric symptoms were somewhat relieved.  

His hearing loss disability similarly appears to have had a relatively modest effect on his employment.  Though his June 2009 VA hearing loss examination documented that the Veteran had difficulty hearing while at work, no further information was available at that time that this led him to either stop working, seek different employment, or negatively affected assessments of his work performance.

In September 2009, the Veteran appeared kempt and well-groomed.  His mood was down and he was dysphoric, withdrawn, and appeared worried.  However, his symptoms were well managed with medication and psychotherapy.  In May 2010 the Veteran denied any significant depressive symptoms.

The Veteran reported more serious symptoms in August 2010, being worried, anxious, frustrated, and that his symptoms lead to a marked inability to function, work or interact with others and maintain relationships.  However, the provider indicated that the Veteran remained future-oriented and noted that he was looking for work.
In November 2010, the Veteran obtained a retail job and denied depressive symptoms.

The SSA disability report from June 2011 found the Veteran disabled primarily due to his hepatitis condition, but noted a secondary condition of affective disorders related to the Veteran's mental health.  A mental health evaluation conducted in February 2011 in preparation for this report found that the Veteran was manifesting cognitive deficits that if sustained, would prevent him from performing even the most menial tasks without supervision.  The mental health evaluation also provisionally diagnosed an intermittent explosive disorder based on the Veteran's report of chronic irritability that caused him to lose jobs.  However, the examiner indicated that this might also be due to the Veteran's use of alcohol and might not be a feature of his mental health condition if he were to abstain from alcohol.  The examination also indicated that the Veteran was not severely depressed.  SSA decision makers appeared to provide very little weight to the severity of the mental health symptoms described by the mental health examiner as they were not congruent with the rest of the Veteran's history of mental health treatment.

VA treatment records from June 2011 document that the Veteran was once again denying depression symptoms and working a new job.  In January 2012, the Veteran primarily reported symptoms of insomnia and fatigue and denied depression.  He similarly denied depression in April 2012.

By May 2012, the Veteran was still denying depression but reported increased fatigue and confusion.  He was discouraged by his declining physical health.  VA treatment records from May 2012 document that the Veteran's hepatitis symptoms had begun to affect his memory and concentration.  He reported that he had to stop working due to his hepatitis condition.  His mental health was noted to be good, despite his depression in the past which the Veteran stated responded well to his medication and therapy groups.

At the hearing in July 2012, the Veteran testified that his hearing loss had affected the way that he conducted his work.  He testified that he had been a safety manager at a company and found it hard to hear, but he did not testify that this condition prevented him from working.  Similarly, when asked whether his depression had influenced his employment, the Veteran replied, "not really."

A VA treatment note in August 2012 indicates that the Veteran's mental health symptoms were not severe at that time.  An October 2012 VA treatment note stated that the Veteran's cognitive impairment was likely due to his worsening liver condition and would likely resolve with a liver transplant.  Also in October 2012, VA treatment records document that the Veteran was seeking a letter stating that he was unable to work due to his liver condition.

In November 2012, the Veteran reported that his last work had been in 2011 and that he had to discontinue due to his liver condition.  Another VA treatment note from this month also indicates that the Veteran specifically attributes his inability to work because of the effects of the treatment for his hepatitis.

VA treatment notes from March 2013 document that the Veteran's cognitive function and psychiatric stability were unclear with the Veteran evidencing both significant cognitive impairment and hypomanic-like symptoms in this interview. The Veteran was unemployed, but reported taking courses through an online college.  The Veteran reported that his last job was in 2011.  He was laid off and did not seek further employment due to health problems.  The Veteran denied that his psychological symptoms impacted his functioning or cause clinically significant distress.  No clinically significant depression or anxiety symptoms at this time.

Also in March 2013, a series of VA examination reports regarding the Veteran's claims for service connection conditions were associated with the record.  The Veteran's VA audiological examination once again documented that his hearing loss disability had caused him to have to request his employees to repeat what they said, but it did not indicate that this had caused him to lose any jobs or negatively affected his work in a significant way.  The mental health examination documented depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances or work/work-like settings.  At this examination, the Veteran reported no work since 2011 secondary to health care concerns.  The Veteran reported that depression reduced his reliability and productivity in social, occupational, and family capabilities.

By April 2013, the Veteran was reporting being encouraged by his improving health.  He had traveled to a neighboring state for 5 days of vacation.  He had a girlfriend and reported a good relationship with her.

The Veteran had his TIPS procedure, previously described, at the end of July 2013.  His physician wrote a statement contemporaneously documenting his condition that was submitted to VA.

A VA treatment note in September 2013 indicates that the Veteran's cognition was improving slightly and indicates that he stopped working in 2011 due to his liver treatment.  However, by February 2014, the Veteran's physician provided the assessment that his liver condition would prevent him from working.

By December 2014, the Veteran was still reporting that he had stopped working in 2011 due to his health care concerns, but reported being able to attend to his own daily needs.  By February 2015, the Veteran was not only taking care of himself well, but reported taking his significant other to her medical appointments.  At an April 2015 VA treatment note he again reported being able to travel to a neighboring state.  In June 2015 he reported being able to walk up to 5 miles daily.

A July 2015 VA treatment note documents the effects of his hypospadias condition as consisting of requiring him to sit down to urinate, and a statement submitted by the Veteran in August 2015 documented similar symptoms.

Based on this evidence, the Board finds that to the extent that the Veteran has been prevented from working due to disabilities, the disabilities that have prevented him from obtaining and maintaining substantially gainful employment have been the disabilities related to his hepatitis and his liver condition.  This was confirmed by the VA hepatologist's letter in 2014.  It is also consistent with the Veteran's repeated requests that VA providers give him a letter indicating that he has been unable to work since 2011 as a result of the medications, treatment, and symptoms for his hepatitis and liver conditions.  Additionally, it is also the condition that SSA determined was primarily responsible for the Veteran's disability.  However, as this disability is not service-connected, it cannot be considered by the Board in a determination for TDIU.  Van Hoose, 4 Vet. App. 361.

By contrast, the Veteran has most frequently minimized the symptoms of his service-connected mental health conditions when seeking treatment, and in his testimony before the Board stated that his depression had not really affected his employment.  Similarly, his description of the effects of his hearing loss disability on his employment does not appear to have negatively affected his work or work history except that they posed inconveniences such as requesting information to be repeated.  Finally, his hypospadias condition did not manifest with symptoms that would require any more adaptation to the work place than having to use a sitting toilet rather than a urinal.  Under these circumstances, the Board finds that the Veteran's disability condition is not consistent with a finding that his service-connected disabilities have led to his inability to obtain or maintain substantially gainful employment.  Consequently, the Board finds that referral to the Director, Compensation Service for extraschedular consideration is not appropriate.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, this doctrine cannot be used to establish a benefit where the evidence of record weighs against a claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


